DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 20170046004 A1, hereinafter Choi).

Regarding Claim 1, Choi teaches a touch display system (see para. [0004]. Touch display system), comprising: 
a display driver integrated circuit (IC) configured to drive a display panel (see para. [0014], para. [0063] and Fig. 3. A display drive integrated circuit (DDI) is configured to drive the display panel); 
a touch screen controller configured to drive a touch screen panel (see para. [0014], para. [0068]-[0069] and Fig. 3 . A touch screen controller (TSC) is configured to drive the touch screen panel); 
a driving voltage generator configured to provide driving voltages to the display panel, the display driver IC, and the touch screen controller (see Fig. 3, PMIC, And para. [0070]. The PMIC 350 stably supplies power to the touch display system 300a. The PMIC 350 generates a first internal power ELVDD0 and a second internal power ELVSSO that are provided to the display panel 310. The PMIC 350 generates a third internal power VDD_D that is provided to the DDI 330 and a fourth internal power VDD_T that is provided to the TSC 340); and 
a ground modulation device (see Fig. 3, GND modulator 400) configured to receive a driving signal (see Fig. 3, TIS, para. [0008], para. [0043] and para. [0086]. The GND modulator 400 is configured to generate the modulated GND voltage based on the interface signal TIS output by the TSC 340), which is used to drive the touch screen panel and periodically swings between a first reference voltage level and a second reference voltage level, from the touch screen controller(see para. [0011], para. [0016]-[0017], para. [0043], para. [0085], para. [0087]-[0088] and Figs, 4A-4C, two predetermined voltage levels V1 and V2.  Interface signals respectively output by the TSC has levels that are changed by the modulated GND voltage. The modulated GND voltage oscillates in a square wave shape, a sine wave shape, or a chopping wave shape according to an interface signal that is output by the TSC. The GND modulator 400 generates the modulated GND voltage NGND which oscillates a GND voltage of the touch display system 300 between two predetermined voltage levels. The modulated GND voltage NGND has a voltage level that oscillates in a square wave shape, a sine wave shape, or a chopping (e.g., sawtooth) wave shape. In an exemplary embodiment of the inventive concept, the GND modulator 400 is configured to generate the modulated GND voltage based on an interface signal output by the TSC), configured to generate a modulated ground voltage, which periodically swings between the first reference voltage level and the second reference voltage level (see Figs. 4A-4C and para. [0087]-[0088]. FIGS. 4A, 4B, and 4C are waveforms diagrams illustrating a modulated GND voltage NGND that is generated by a GND. The modulated GND voltage NGND may oscillate between two predetermined voltage levels V1 and V2 and oscillate in a square wave shape, as shown in FIG. 4A, a sine wave shape, as shown in FIG. 4B, or a chopping wave shape, as shown in FIG. 4C), based on the driving signal (see para. [0008], para. [0043] and para. [0086]. The GND modulator 400 is configured to generate the modulated GND voltage based on the interface signal TIS output by the TSC 340), and configured to provide the modulated ground voltage to the display panel, the display driver IC, and the touch screen controller (see Fig. 3, para. [0043] and para. [0059]. As depicted in Fig, 3 the GND modulator 400 supplies NGND to display panel 310, DDI 330 and TSC 340. The touch display system 300 includes the GND modulator 400, which provides a modulated GND voltage NGND to both the display panel and the touch screen panel. The PMIC 350 may include a GND modulator 400, which provides a GND voltage VSS of the DDI 330 and a GND voltage VSS of the TSC 340 as a modulated GND voltage NGND).

Regarding Claim 14, Choi teaches the touch display system as claimed in claim 1. 
Choi further teaches wherein the ground modulation device is configured to provide the modulated ground voltage to each of the display panel, the display driver IC, and the touch screen controller (see Fig. 3, para. [0043] and para. [0059]. As depicted in Fig, 3 the GND modulator 400 supplies NGND to display panel 310, DDI 330 and TSC 340. The touch display system 300 includes the GND modulator 400, which provides a modulated GND voltage NGND to both the display panel and the touch screen panel. The PMIC 350 may include a GND modulator 400, which provides a GND voltage VSS of the DDI 330 and a GND voltage VSS of the TSC 340 as a modulated GND voltage NGND) to remove parasitic capacitances formed between the display panel and touch electrodes included in the touch screen panel (see para. [0083]-[0084]. a potential on both ends of a parasitic capacitance Cpara3 between the second power ELVSS, which is a common electrode of the display panel 310, and the touch sensor electrodes SU is uniformly maintained without changes, based on the fact that the first, second, third, and fourth power ELVDD, ELVSS, AVDD, and VDD are generated by the first, second, third, and fourth LDO regulators 361, 362, 363, and 364, respectively. The GND voltages VSS of the touch display system 300a are commonly connected to the modulated GND voltage NGND. Accordingly, since the parasitic capacitance Cpara3 need not be charged or discharged, power consumption does not occur even when the parasitic capacitance Cpara3 between the second power ELVSS and the touch sensor electrodes SU increases. In the touch display system 300a, parasitic capacitance components that are charged or discharged by the modulated GND voltage NGND are parasitic capacitances Cpara1 and Cpara2, respectively existing between the display panel 310 and a GND voltage VSS of a device and between the touch screen panel 320 and the GND voltage VSS thereof. Since the parasitic capacitances Cpara1 and Cpara2 are much smaller than the parasitic capacitance Cpara3 between the second power ELVSS, which is a common electrode of the display panel 310, and the touch sensor electrodes SU).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170046004 A1) in view of  Kim et al. (US 20190171320 A1, hereinafter Kim).

Regarding Claim 13, Choi teaches the touch display system as claimed in claim 1.	Choi does not explicitly teach wherein a system ground voltage is configured to be applied to a ground node of the ground modulation device.
However, Kim teaches wherein a system ground voltage is configured to be applied to a ground node of the ground modulation device (see Fig. 7, GMC, primary ground region, Fig. 9, GMC connected to GND1, para. [0169], para. [0171]-[0172] and para. [0195]. This system may be grounded with a first ground voltage (GND1), which may be a system ground. The ground modulation circuit (GMC) may be grounded with both the first ground voltage (GND1) and the second ground voltage (GND2).).
Choi and Kim related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display disclosed by Choi with Kim’s teachings of providing the system ground to the ground modulation device, since it would have been obvious to try from different voltages known in the art that would have yield the same predictable result of grounding the ground modulation device.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170046004 A1) in view of  Hosoi et al. (US 20160248894 A1, hereinafter Hosoi).

Regarding Claim 15, Choi teaches a touch display system (see para. [0004]. Touch display system), comprising: 
a display system including a display panel and a display driver integrated circuit (IC) (see para. [0059] and Fig. 3, display panel 310 and a display drive integrated circuit (DDI) 330. A touch display system 300a includes a display panel 310, a touch screen panel 320, a DDI 330) configured to drive the display panel (see para. [0014], para. [0063] and Fig. 3. A display drive integrated circuit (DDI) is configured to drive the display panel); 
a touch system including a touch screen panel and a touch screen controller (see para. [0059] and Fig. 3. A touch display system 300a includes a touch screen panel 320, a TSC 340) configured to drive the touch screen panel (see para. [0014], para. [0068]-[0069] and Fig. 3. A touch screen controller (TSC) is configured to drive the touch screen panel); 
a power management IC configured to supply power to the display system and the touch system (see Fig. 3, PMIC 350, para. [0014] and para. [0070]. A power management integrated circuit (PMIC) is configured to supply power and a modulated ground (GND) voltage to the display panel, the touch screen panel, the DDI, and the TSC); and 
“controller” configured to control the display system, the touch system, and the power management IC (see Fig. 1, controller 120 , Fig. 3, para. [0036]-[0041], para. [0063]. The controller 120 controls and processes various operations of the mobile device 100. The memory unit 130 stores various kinds of programs and data that are used to perform various operations of the mobile device 100. The memory unit 130 may include at least one dynamic random access memory (DRAM) 131 and at least one non-volatile memory 132.The DRAM 131 temporarily stores data that is processed by the mobile device 100 under the control of the controller 120. The non-volatile memory 132 includes flash memory. The non-volatile memory 132 may download and/or store a bootloader and an operating system (OS) of the mobile device 100. The display panel may display a list of content items stored in the non-volatile memory 132 and pieces of version information of the content items, under the control of the controller 120. When a finger or touch pen of the user approaches or contacts the touch screen panel, the touch screen panel outputs signals corresponding to the approached or contacted location of the touch screen panel to the controller 120), 
wherein the power management IC includes: a driving voltage generator configured to provide driving voltages to the display panel, the display driver IC, and the touch screen controller (see Fig. 3, PMIC 350, para. [0070]-[0083]. The PMIC 350 stably supplies power to the touch display system 300a. The PMIC 350 generates a first internal power ELVDD0 and a second internal power ELVSSO that are provided to the display panel 310. The PMIC 350 generates a third internal power VDD_D that is provided to the DDI 330 and a fourth internal power VDD_T that is provided to the TSC 340); and 
a ground modulation device (see Fig. 3, GND modulator 400) configured to receive a driving signal (see Fig. 3, TIS, para. [0008], para. [0043] and para. [0086]. The GND modulator 400 is configured to generate the modulated GND voltage based on the interface signal TIS output by the TSC 340), which is used to drive the touch screen panel and periodically swings between a first reference voltage level and a second reference voltage level, from the touch screen controller controller(see para. [0011], para. [0016]-[0017], para. [0043], para. [0085], para. [0087]-[0088] and Figs, 4A-4C, two predetermined voltage levels V1 and V2.  Interface signals respectively output by the TSC has levels that are changed by the modulated GND voltage. The modulated GND voltage oscillates in a square wave shape, a sine wave shape, or a chopping wave shape according to an interface signal that is output by the TSC. The GND modulator 400 generates the modulated GND voltage NGND which oscillates a GND voltage of the touch display system 300 between two predetermined voltage levels. The modulated GND voltage NGND has a voltage level that oscillates in a square wave shape, a sine wave shape, or a chopping (e.g., sawtooth) wave shape. In an exemplary embodiment of the inventive concept, the GND modulator 400 is configured to generate the modulated GND voltage based on an interface signal output by the TSC), configured to generate a modulated ground voltage, which periodically swings between the first reference voltage level and the second reference voltage level (level (see Figs. 4A-4C and para. [0087]-[0088]. FIGS. 4A, 4B, and 4C are waveforms diagrams illustrating a modulated GND voltage NGND that is generated by a GND. The modulated GND voltage NGND may oscillate between two predetermined voltage levels V1 and V2 and oscillate in a square wave shape, as shown in FIG. 4A, a sine wave shape, as shown in FIG. 4B, or a chopping wave shape, as shown in FIG. 4C)), based on the driving signal (see para. [0008], para. [0043] and para. [0086]. The GND modulator 400 is configured to generate the modulated GND voltage based on the interface signal TIS output by the TSC 340), and configured to provide the modulated ground voltage to the display panel, the display driver IC, and the touch screen controller (see Fig. 3, para. [0043] and para. [0059]. As depicted in Fig, 3 the GND modulator 400 supplies NGND to display panel 310, DDI 330 and TSC 340. The touch display system 300 includes the GND modulator 400, which provides a modulated GND voltage NGND to both the display panel and the touch screen panel. The PMIC 350 may include a GND modulator 400, which provides a GND voltage VSS of the DDI 330 and a GND voltage VSS of the TSC 340 as a modulated GND voltage NGND).
Choi does not explicitly teach the “controller” is an application processor. 
However Hosoi teaches teach the “controller” is an application processor configured to control the display system, the touch system, and the power management IC (see Fig. 87, application processor 5339, touch panel 5368, display unit 5305, PMIC power management 5353, and para. [0669]-[0673]. The application processor 5339, which is linked with a memory 5337 (depicted as a consolidation of a program holding function and a data writing and holding function), controls the entirety of the mobile telephone 5301. The controller 5321 transfers digital control signals with the application processor 5339, which is outside the integrated power management IC 5303, and controls the power management unit 5353. The controller 5321 controls the analog front-end unit 5336 on the basis of a command from the application processor 5339)
Choi and Hosoi are related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display system disclosed by Choi with Hosoi’s teachings of providing an application processor that controls all the functionalities of the device, since it would have been an simple substitution of known elements that would have yield the same predictable result of controlling touch display system. 

Regarding Claim 19, Choi and Hosoi teach the touch display system as claimed in claim 15.
Choi further teach wherein the ground modulation device is configured to provide the modulated ground voltage to each of the display panel, the display driver IC, and the touch screen controller (see Fig. 3, para. [0043] and para. [0059]. As depicted in Fig, 3 the GND modulator 400 supplies NGND to display panel 310, DDI 330 and TSC 340. The touch display system 300 includes the GND modulator 400, which provides a modulated GND voltage NGND to both the display panel and the touch screen panel. The PMIC 350 may include a GND modulator 400, which provides a GND voltage VSS of the DDI 330 and a GND voltage VSS of the TSC 340 as a modulated GND voltage NGND) to remove parasitic capacitances formed between the display panel and touch electrodes included in the touch screen panel (see para. [0083]-[0084]. a potential on both ends of a parasitic capacitance Cpara3 between the second power ELVSS, which is a common electrode of the display panel 310, and the touch sensor electrodes SU is uniformly maintained without changes, based on the fact that the first, second, third, and fourth power ELVDD, ELVSS, AVDD, and VDD are generated by the first, second, third, and fourth LDO regulators 361, 362, 363, and 364, respectively. The GND voltages VSS of the touch display system 300a are commonly connected to the modulated GND voltage NGND. Accordingly, since the parasitic capacitance Cpara3 need not be charged or discharged, power consumption does not occur even when the parasitic capacitance Cpara3 between the second power ELVSS and the touch sensor electrodes SU increases. In the touch display system 300a, parasitic capacitance components that are charged or discharged by the modulated GND voltage NGND are parasitic capacitances Cpara1 and Cpara2, respectively existing between the display panel 310 and a GND voltage VSS of a device and between the touch screen panel 320 and the GND voltage VSS thereof. Since the parasitic capacitances Cpara1 and Cpara2 are much smaller than the parasitic capacitance Cpara3 between the second power ELVSS, which is a common electrode of the display panel 310, and the touch sensor electrodes SU).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170046004 A1) in view of  Hosoi (US 20160248894 A1), further in view of Kim (US 20190171320 A1).

Regarding Claim 18, Choi and Hosoi teach the touch display system as claimed in claim 15.
Choi further teaches wherein: the modulated ground voltage having the second reference voltage level is configured to be applied to a ground node of each of the display panel, the display driver IC, the touch screen controller, and the driving voltage generator (see Fig. 3, para. [0043] and para. [0059]. As depicted in Fig, 3 the GND modulator 400 supplies NGND to display panel 310, DDI 330 and TSC 340. The touch display system 300 includes the GND modulator 400, which provides a modulated GND voltage NGND to both the display panel and the touch screen panel. The PMIC 350 may include a GND modulator 400, which provides a GND voltage VSS of the DDI 330 and a GND voltage VSS of the TSC 340 as a modulated GND voltage NGND).
Choi and Hosoi do not explicitly teach a system ground voltage is configured to be applied to a ground node of the ground modulation device.
However Kim teaches a system ground voltage is configured to be applied to a ground node of the ground modulation device (see Fig. 7, GMC, primary ground region, Fig. 9, GMC connected to GND1, para. [0169], para. [0171]-[0172] and para. [0195]. This system may be grounded with a first ground voltage (GND1), which may be a system ground. The ground modulation circuit (GMC) may be grounded with both the first ground voltage (GND1) and the second ground voltage (GND2).The first ground voltage (GND1) may be a DC voltage).
Choi, Hosoi and Kim related to touch screen devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch display disclosed by Choi and Hosoi with Kim’s teachings of providing the system ground to the ground modulation device, since it would have been obvious to try from different voltages known in the art that would have yield the same predictable result of grounding the ground modulation device.

Allowable Subject Matter
Claims 2-12 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter.
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
wherein the ground modulation device includes: a reference voltage generator configured to receive a first DC voltage and a second DC voltage, and configured to output a constant voltage having the first reference voltage level based on the first DC voltage and the second DC voltage; a dead time generator configured to generate a first gate control signal and a second gate control signal based on the driving signal; and a buffer circuit configured to output the modulated ground voltage based on the first gate control signal and the second gate control signal
In combination with all other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/            Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                               04/07/2022